Citation Nr: 1709758	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1960 to February 1971.  He died in April 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  At that time, the Board also remanded the cause of death claim for additional development.

Additionally, in October 2015, the Board requested an advisory expert medical opinion from a Veteran's Health Administration (VHA) oncologist to assist in adjudication of this matter.  38 C.F.R. § 20.901.  The oncologist's opinion was received in August 2016.  Thereafter, the Board requested an addendum opinion from the oncologist and it was received in November 2016.  The appellant was furnished with a copy of this evidence and afforded 60 days to submit additional evidence or argument in December 2016.  38 C.F.R. § 20.903.  Subsequently, the appellant submitted a February 2017 letter and her representative submitted a March 2017 appellate brief, with both including waivers of RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The death certificate lists the immediate cause of death as metastatic pancreatic cancer.

2.  During the Veteran's lifetime, service connection was established for type II diabetes mellitus, peripheral neuropathy of bilateral lower extremities, cardiovascular disease, asbestosis with mild chronic obstructive pulmonary disease, hypertension, erectile dysfunction, and nuclear cataracts.

3.  The Veteran had active service in Vietnam and is presumed to have been exposed to herbicides.

4.  The established service-connected disabilities did not, singly or jointly with another disability, cause or contribute to his death and neither did his exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant contends that a service-connected disability substantially contributed to the death of the Veteran, her spouse.  Specifically, the appellant contends that the Veteran's diabetes mellitus contributed materially and substantially to his cause of death, known to be metastatic pancreatic cancer.  The appellant references medical treatises which support the contention that diabetes is a risk factor in the development of pancreatic cancer.  In the alternative, the appellant contends the Veteran's pancreatic cancer is related to herbicides he was exposed to in Vietnam.


Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

As noted above, the Veteran's service-connected disabilities include type II diabetes mellitus, peripheral neuropathy of bilateral lower extremities, cardiovascular disease, asbestosis with mild chronic obstructive pulmonary disease, hypertension, erectile dysfunction and nuclear cataracts..  However, the appellant's specific contention is that the Veteran's service-connected diabetes mellitus was a significant contributing factor in his pancreatic cancer, which led to his death.

Several VA opinions have been provided to assist VA in adjudicating the appellant's claim.  An August 2008 VA opinion was obtained in which the examiner indicated that after review of the applicable medical literature, no nexus opinion was able to be established.  He noted he could not resolve the issue without resort to mere speculation in regard to the connection between type II diabetes mellitus and pancreatic cancer.  So, this opinion is of little probative value as there is little explanation.

Additional VA opinions were provided in April 2010 and June 2010.  The April 2010 examiner indicated after review of the available medical evidence of record and a thorough review of additional medical literature, he could not find any sufficient evidence supporting that pancreatic cancer was caused, related to or aggravated by diabetes mellitus.  He stated with a high degree of medical certainty, the metastatic pancreatic cancer that the Veteran died from, was not caused by, aggravated by or in any way related to the type II diabetes the Veteran suffered from prior to his death.

The June 2010 examiner indicated that diabetes was diagnosed around 1996 and pancreatic cancer was diagnosed in March of 2008.  She stated diabetes was shown to be associated with pancreatic cancer, as shown in medical literature on file.  She further noted other studies indicate that diabetes may be a consequence of pancreatic cancer and that is why there is an association of diabetes and pancreatic cancer, rather than the diabetes causing the pancreatic cancer.  She indicated it is not as likely as not that the Veteran's pancreatic cancer was due to his diabetes as the medical literature shows an association of the two conditions, but not that diabetes would cause pancreatic cancer.  These opinions are persuasive as they are more definitive with rationale, and weight against the claim.

Subsequently, in June 2010, the appellant's representative submitted articles in support of a potential relationship between diabetes and pancreatic cancer.  These articles indicate that small studies have suggested an elevated risk of pancreatic cancer in patients with diabetes mellitus.

Thereafter, the Board remanded the claim in November 2013 to obtain a VA opinion to determine whether any of the Veteran's service-connected conditions caused or contributed to his death, as well as if there is a link between his presumed exposure to herbicides during service and his cause of death.

In a November 2013 opinion, a VA examiner indicated it is not at least as likely as not that the Veteran's service-connected disability, including diabetes, either singly or jointly with another service-connected condition, was the immediate or underlying cause of death or etiologically related to it.  He further stated the pancreatic cancer was not at least as likely as not in any way related (caused or aggravated by) to any incident of the Veteran's service, to include presumed exposure to herbicides in Vietnam.  He noted the strong association of diabetes with pancreatic cancer is well known but in a reverse manner, as diabetes is mostly an effect of pancreatic cancer.  He indicated there has not been a study that could show a direct causal relationship of diabetes with pancreatic cancer and all studies suggest that more research is needed in this regard.

In October 2015, the Board determined a VHA expert medical opinion was required to resolve the issue from a physician who specializes in oncology.  An August 2016 opinion was obtained from a physician in the Division of Hematology/Oncology at a VA Medical Center.  Thus, this reviewer has great expertise in the area of medicine pertinent to the appellant's claim.  The physician indicated upon review of the literature, there is no data to suggest that type II diabetes mellitus causes or increases the risk of pancreatic cancer.  He noted there is some retrospective literature that shows an association of patients with diabetes mellitus and pancreatic cancer but that this association is not the same as causation.  He stated patients with pancreatic cancer who also have diabetes have a poorer prognosis than patients with pancreatic cancer and no diabetes.  He noted that the Veteran had a history of smoking and also was morbidly obese, which are factors known to increase the risk of pancreatic cancer.  The reviewer concluded therefore, it is more likely than not that the Veteran's pancreatic cancer was not due to the underlying diabetes mellitus.

Thereafter, in November 2016, the Board referred the claim back to the VHA oncologist.  The Board requested that the physician answer the second part of its inquiries, as to whether there is a connection between the Veteran's cause of death and his service, to include his presumed exposure to herbicides.  The VHA physician responded with a November 2016 addendum opinion in which he indicated it is not likely that the cause of the Veteran's death being metastatic pancreatic cancer was in any way related to any incident of his service, to include his exposure to herbicides in Vietnam.

The Board finds the Veteran's service-connected diabetes mellitus did not cause or contribute substantially or materially to his pancreatic cancer which caused his death.  Further, his pancreatic cancer was not due to his exposure to herbicides in service.  The most probative evidence of record is found to be the August 2016 and November 2016 expert medical opinions.  These opinions are persuasive as they are based on a well-reasoned analysis and are consistent with the facts of the case, including the prior VA opinions.  The opinions contain clear conclusions with supporting data and reflect consideration of the available medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The physician who provided the opinions considered the theories of the case and included explanations of how there is a connection between diabetes and pancreatic cancer; however, he found diabetes does not cause or contribute significantly to pancreatic cancer.

The Board acknowledges the appellant's contentions that the Veteran's history of diabetes contributed substantially to his pancreatic cancer.  In the June 2009 substantive appeal, the appellant indicated that competent medical evidence exists that statistically links pancreatic cancer to type II diabetes mellitus.  She noted that she submitted medical articles which support a connection between the two conditions and referenced an article in support which indicated that diabetes may alter the risk of developing a variety of cancers and that the associations are biologically plausible.  She noted diabetes was found to be associated with pancreatic cancer in men and is an independent predictor of mortality from pancreatic cancer.

The Board is sympathetic with the appellant's contentions and that the Veteran died from pancreatic cancer.  The Board also acknowledges the connection between diabetes and pancreatic cancer.  However, just because there is a connection between the two conditions does not necessarily mean that diabetes caused or substantially contributed to the later diagnosed pancreatic cancer, particularly in the specific case here.  The etiology of pancreatic cancer is a complex medical issue requiring training and expertise the appellant has not been shown to possess.  While the appellant consistently reported her contentions and submitted relevant medical articles in support, there are no medical opinions in support of her contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the weight of the probative evidence rests with the medical expert opinions from August 2016 and November 2016 which discussed the appellant's theories but determined no causal relationship between diabetes and pancreatic cancer.

The reviewer further determined the Veteran's cause of death was not related to herbicide exposure during service.  Although the Veteran s presumed to have been exposed to herbicide agents, such as Agent Orange, pancreatic cancer is not presumptively considered related to such exposure like other listed diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Furthermore, the expert medical evidence weighs against a nexus between the two, which does not make the pancreatic cancer service connected.

In sum, as the VHA expert medical opinions are the most probative evidence weighing against the appellant's claim, the claim must be denied.  Although the appellant's case is sympathetic in nature, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


